Citation Nr: 1713293	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	The American Legion
		
		
WITNESS AT HEARING ON APPEAL
		
Appellant
ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
	
	



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge other than the undersigned); a transcript of the hearing is associated with the record.  As this appeal is currently being dismissed for lack of jurisdiction due to the death of the Veteran, the case has been reassigned to the undersigned Veterans Law Judge for the limited purpose of issuing this dismissal.

In October 2012 and June 2015, the Board remanded the case to the RO for additional development.


FINDING OF FACT

On April 12, 2017, VA was notified that the appellant died in April 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
E.I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


